Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al (US 2019/0347668).

a.	Per claim 1, Williams et al teach a computing system comprising: 
at least one processor (paras 0182, 0271); and 

memory storing instructions executable by the at least one processor (paras 0182, 0184), wherein the instructions, when executed, cause the computing system to: 

receive a natural language processor (NLP) output from a natural language processor identifying a concept in a first chat message received by the natural language processor (paras 0067, 0078, 0104, 0215, 0245—identifying concept and context by NLP); 

generate an expiration indicator corresponding to the identified concept (paras 0114, 0131, 0195, 0213-215—threshold score corresponding to concept relevance, indicia corresponding to out-of-date content for the extraction system to update); 

filter the NLP output based on the expiration indicator to obtain a filtered NLP output (paras 0131, 0193, 0195, 0202, 0213-214, 0253—extract chat transcript by NLP system, indicator for corresponding to out-of-date information such that updated information is obtained); and 

provide the filtered NLP output to the natural language processor, as context information, for a second chat message (paras 0061, 0066, 0202—provide ticket attributes and content based on extraction and parsing).

Claim 10 and 17 contains limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Williams et al teach the computing system of claim 1, wherein the natural language processor is configured to receive a textual input, indicative of the second chat message that is received by the natural language processor subsequent to the first chat message, and to identify a concept in the second chat message based on the textual input and the context information (paras 0216-218, 0225—identifying and extracting concept and meaning from text based on contextual information).  
c.	Per claim 3, Williams et al teach the computing system of claim 1, wherein the instructions cause the computing system to: identify a relevance of the context information to the second chat message based on the expiration indicator (paras 0066-67—score and relevance metric based on updated core topics and context).  
Claim 11 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
Claim 18 contains limitations that are substantially equivalent to the limitations of claims 2 and 3 and are therefore rejected under the same basis.
d.	Per claim 4, Williams et al teach the computing system of claim 3, wherein the instructions cause the computing system to generate a concept-level expiration indicator paras 0122, 0131, 0195, 0213-215—indicators for updating knowledge graph based on identified concepts).  
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Williams et al teach the computing system of claim 4, wherein the instructions cause the computing system to generate overall context information that includes the plurality of concepts and-31- to generate an overall expiration indicator corresponding to the overall context information (paras 0075, 0213-215—recent-ness metric, indicators for updating knowledge graph based on concepts and extracted attributes).  
Claim 13 contains limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Williams et al teach the computing system of claim 4, wherein the instructions cause the computing system to: filter the context information based on the relevance to the second chat message (paras 0067-71, 0074, 0092, 0104, 0150-151—filtering and extracted according to context-based relevance).  
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Williams et al teach the computing system of claim 6, wherein the instructions cause the computing system to filter the context information by deleting identified concepts, from the context information, based on the relevance (paras 0131,  0202—deletions and removals based on context-based relevance and attribute scoring).  
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
h.	Per claim 8, Williams et al teach the computing system of claim 6, wherein the instructions cause the computing system to filter the context information by adjusting a weight associated identified concepts, in the context information, based on the relevance (paras 0104, 0114—relevance indicator and threshold score reflects the extent of relevance to core topics).  
i.	Per claim 9, Williams et al teach the computing system of claim 1, wherein the instructions cause the computing system to: generate a time stamp indicative of when the concept is identified by the natural language processor; generate a location stamp indicative of geographic location where the first chat message was generated; and generate a turn count stamp indicative of a dialog turn corresponding to the first chat message (paras 0110, 0125, 0143, 0160, 0176-179—location, timestamps, event count, chat dialog management).
Claims 16 and 19-20 contain limitations that are substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.





Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

USPN 10,887,454—using NLP to obtain chat content 

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448